Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 14-19 are currently pending in the instant application.  Claims 14-19 are rejected in this Office Action.

I.	Response to Arguments
Applicants’ arguments with regards to the ODP rejection of claims 14-19 as being unpatentable over claims 1-15 in issued patent 10,196,350 have been fully considered and are partially persuasive.  Applicants arguments that issued patent’s claims 4, 7, 9, 11, 13 and 15 are drawn to sulfinyl group instead of a sulfonyl group is persuasive and therefore those claims in the issued patent are withdrawn from the rejection.  However, Applicants claims are still not patentable over the issued patent’s claims 1-3, 5, 6, 8, 10, 12 and 14.  Issued claim 8 does not specifically call out compound IA but it does embrace the compound of IA since issued patent’s dependent claim 2 shows that the absolute configuration is embraced by the formula I and therefore it is within one of ordinary skill in the art to be able to prepare and use the specific configurations for the method of treating found in claim 8. The Examiner has maintained the rejection for those claims. Claim 15 is a narrower process claim than the issued patent’s claims but it is within one of ordinary skill in the art to include a chiral separation step to prepare compounds with absolute configurations and is not considered an independent and distinct invention from the issued patent’s claim 5.   Applicants claimed the absolute 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 6, 8, 10, 12 and 14 of U.S. Patent No. 10,196,350.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim a pharmaceutical composition comprising a compound having the absolute configuration of formula I 
    PNG
    media_image1.png
    182
    348
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof; and one or more pharmaceutically acceptable excipients; a process for preparing this compound and a method of treatment using this compound.

Determining the Scope and Content of the Issued Patent



    PNG
    media_image2.png
    344
    366
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    182
    342
    media_image3.png
    Greyscale

Claim 5 of the issued patent is drawn to a process for preparing the compound of formula I and claims 6, 10, 12 and 14 are drawn to method of treatment using the compound of formula I. Claim 8 is drawn to a pharmaceutical composition comprising the compound of formula I.

Ascertaining the Differences Between the Instant Application and the Issued Patent

Finding Prima Facie Obviousness
	The genus compound of the instant application is encompassed by the broader genus compound of the patented claims 1.  The scope of the compounds in the patented claims 1-3, 5, 6, 8, 10, 12 and 14 and the scope of the claims 14-19 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented is included in the scope of the instant claims 14-19.  As a result, the claims are rejected under obviousness-type double patenting.



IV.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626